Spoitoed, J.,
concurring. I concur in the decree, but not in the reasons given for it.
The Act of March 19th, 1857, (p. 187,) “ relative to the payment of expenses, incident to the prosecution of criminals,” only provides, in its second section, the means of carrying out the provisions of the first section. By the first, the State is directed to pay all the expenses attending criminal prosecutions in the different parishes of the State, (except the pay of jurors,) and by the second, the State is to receive the fines and forfeitures resulting from such prosecutions. The two sections are so interwoven, and relate so naturally to the one main object of the Act, which is to provide for “ the payment of expenses incident to the prosecution of criminals,” as expressed in its title, that I think it requires too subtle an analysis, to bring it into conflict with Article 115 of the Constitution.
But I concur in the conclusion of the district judge, because it seems to me that the Act of March 19th, 1857, must have a prospective operation only, in all its parts and clauses. The view of the legislature obviously was that the old policy, which required the several parishes to pay the expenses incident to criminal prosecutions, within their respective territories, and to receive, as a fund for doing so, the fines and forfeitures growing out of such prosecutions, should be changed in tato, so as to put the State, in lieu of the parishes, as the disburser of such expenses and the recipient of such funds. The duty to pay, and the right to receive, were intended to bo correlative and to go pari passu. It seems to me that the only sound construction of the Act is, that the State shall pay only the expenses of such prosecutions as might be commenced after the promulgation of the Act, and receive only the fines and forfeitures accruing from such future prosecutions.
This construction frees the present case from all difficulty. The prosecution of McKeown was had, and the forfeiture accrued before the law in question wms promulgated ; the parish of Bossier paid, or is bound to pay, the expenses incident thereto. She is entitled to the resulting forfeiture as well; otherwise, the law would have a retrospective effect, which is ever to be avoided, if possible, and never to be presumed.